EXHIBIT 10.24

AMENDMENT TO THE MORGAN STANLEY

1995 EQUITY INCENTIVE COMPENSATION PLAN,

DATED AS OF NOVEMBER 27, 2006

Sections 4(b) and 12(c) of the Morgan Stanley 1995 Equity Incentive Compensation
Plan, as amended, are amended in their entirety to read as follows:

4. Stock Subject to Plan.

(b) The number and kind of shares authorized for issuance hereunder, including
the maximum number of Shares subject to Options or SARs as provided in
Section 4(d) below, shall be equitably adjusted by the Committee in the event of
a stock split, stock dividend, recapitalization, reorganization, merger,
consolidation, extraordinary dividend, split-up, spin-off, combination, exchange
of shares, warrants or rights offering to purchase Stock at a price
substantially below Fair Market Value or other similar equity restructuring
event. In the event of any of the foregoing events, the number of outstanding
Awards and the number and kind of shares subject to any outstanding Award and
the purchase price per share, if any, under any outstanding Award shall be
equitably adjusted by the Committee. Unless otherwise determined by the
Committee, such adjusted Awards shall be subject to the same vesting schedule
and restrictions to which the underlying Award is subject. No fractional shares
of Stock shall be reserved or authorized by any such adjustment.

12. Awards in General.

(c) With respect to any ordinary or regular dividend or distribution on the
Shares corresponding to an Award, the Committee may in its discretion authorize
current or deferred payments (payable in cash or Stock or a combination thereof)
or appropriate adjustments to the outstanding Award to reflect such ordinary or
regular dividend or distribution.